The statute referred to above, directs how actions brought against persons out of the state shall be continued; and that after such continuances the court may proceed to render judgment against them by default; and in such cases where judgment shall be entered up by default, after such continuances as aforesaid execution shall be stayed and not issue thereon until the plaintiff shall have given or lodged with the clerk, a bond with one or more sufficient sureties to the adverse party, in double the value of the estate or sum recovered by said judgment to make restitution and to refund such sum as shall be given in debt or damage as shall be recovered in a suit therefor, to be brought witHn twelve months, next after entering up the first judgment, etc. The judgment in this case is, that execution, issue accordingly — whereas, the law is, that it shall not issue until bond is given as aforesaid, the judgment is therefore directly against the law. For the judgment ought to have been, that execution issue upon the *392plaintiff’s procuring bond agreeable to tbe statute in suck cases provided.
This judgment was afterwards affirmed in the Supreme Court of Errors.